Name: 85/61/EEC: Commission Decision of 19 December 1984 amending Decision 84/108/EEC authorizing Member States to permit temporarily the marketing of forestry reproductive material not satisfying the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  agricultural activity;  marketing
 Date Published: 1985-01-26

 Avis juridique important|31985D006185/61/EEC: Commission Decision of 19 December 1984 amending Decision 84/108/EEC authorizing Member States to permit temporarily the marketing of forestry reproductive material not satisfying the requirements of Council Directive 66/404/EEC Official Journal L 023 , 26/01/1985 P. 0048 - 0048 Spanish special edition: Chapter 03 Volume 33 P. 0144 Portuguese special edition Chapter 03 Volume 33 P. 0144 *****COMMISSION DECISION of 19 December 1984 amending Decision 84/108/EEC authorizing Member States to permit temporarily the marketing of forestry reproductive material not satisfying the requirements of Council Directive 66/404/EEC (85/61/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forestry reproductive material (1), as last amended by the Act of Accession of Greece and in particular Article 15 (1) thereof, Having regard to the request submitted by the Kingdom of Denmark, Whereas the production of forestry reproductive material is at present insufficient in all Member States so that their requirements for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met; Whereas third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directive; Whereas by Decision 84/108/EEC (2), as amended by Commission Decision 84/480/EEC (3), the Commission authorized the Member States to permit temporarily the marketing of forestry reproductive material which satisfies less stringent requirements; Whereas it has appeared that this authorization was not sufficient to cover fully the requirements of the Kingdom of Denmark; Whereas the Kingdom of Denmark should therefore be authorized to permit temporarily the marketing in its own territory, under the terms set out in Decision 84/108/EEC, of seed of Quercus sessiliflora Sal. originating from Norway which satisfies less stringent requirements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Decision 84/108/EEC is hereby amended as follows: In the column 'Quercus sessiliflora Sal.' of the Annex, in the line 'DK', '22 000' is replaced by '42 000'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2326/66. (2) OJ No L 61, 2. 3. 1984, p. 36. (3) OJ No L 269, 10. 10. 1984, p. 21.